DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Mar 16, 2022 in response to the Non-Final Office Action mailed on Dec 22, 2021, regarding application number 16/822,033. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-20 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Mar 16, 2022 has been entered. Applicant’s Remarks filed on Mar 16, 2022 have been considered as follows.
Based on the Amendments to the Claims, the objections and some of the 112(b) rejections previously set forth are withdrawn. 
Based on the Amendments to the Claims, and Page(s) 9-13 of Applicant’s Remarks, the prior art rejection(s) has/have been maintained.


Information Disclosure Statement
	The information disclosure statement(s) filed May 20, 2022 is/are acknowledged. The information disclosed therein has been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 1, the recitation “one or more photosensitive layers conformally disposed on a surface of at least one of the first conductive electrode and the second conductive electrode” is unclear. As best understood, the recitation requires the photosensitive layers to be on a surface (i.e. one (1) surface) of at least one of the first and second electrodes (i.e. either one or both of the electrodes). However, it is unclear how the photosensitive layers can be on a single surface yet be on both electrodes. Clarification is required. The examiner suggest amending the claim to describe ‘at least one surface of either or both of the first and second electrodes”. The examiner believes this is inline what Applicant intends based on Page 9 of Applicant’s Remarks. In the interest of compact prosecution, the examiner will interpret the recitation to describe that the photosensitive layers are on at least one surface of the electrodes.

	Claim(s) 2-20 are rejected by virtue of dependency on Claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-2, 6, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (Optically-induced-dielectrophoresis (ODEP)-based cell manipulation in a microfluidic system for high-purity isolation of integral circulating tumor cell (CTC) clusters based on their size characteristics, Sensors and Actuators B: Chemical, Available Online Dec 7, 2017, pp. 1161-1173, see attached document) in view of Delamarche et al (CN 103890397 A, see attached document and translation).

	Regarding Claim 1, Chiu teaches a device for sorting bio-particles by image-manipulated electric force (see Chiu: Abstract), comprising: 
a first substrate comprising a first conductive electrode (see Chiu: Page 1163, left column, “Briefly, the microfluidic system consisted of a top polydimethylsiloxane (PDMS) substrate (Layer A), an indium-tin oxide (ITO) glass substrate (Layer B)”; Fig 1(b); the examiner notes that indium tin oxides are identified in Applicant’s specification as being transparent conductive electrodes useful for the invention); 
a second substrate comprising a second conductive electrode, wherein the second conductive electrode is disposed opposite the first conductive electrode (see Chiu: Page 1163, left column, “and a bottom ITO glass substrate with a coating layer of photoconductive material (encompassing a 10-nm-thick molybdenum layer and a 1-m-thick hydrogenated amorphous silicon layer) (Layer D).”; Fig 1(b)); 
a fluidic channel disposed between the first conductive electrode and the second conductive electrode (see Chiu: Page 1163, left column, “an adhesive tape with microfabricated microchannels (Layer C, thickness: 100 m)”; Fig 1(b)); 
one or more photosensitive layers conformally disposed on a surface of at least one of the first conductive electrode and the second conductive electrode (see Chiu: Page 1163, left column, “and a bottom ITO glass substrate with a coating layer of photoconductive material (encompassing a 10-nm-thick molybdenum layer and a 1-m-thick hydrogenated amorphous silicon layer) (Layer D).”; Fig 1(b));
and an inlet hole disposed in the first conductive electrode and in the first substrate, wherein the inlet hole comprises a first opening close to the fluidic channel and a second opening away from the fluidic channel (see Chiu: Page 1163, left column, “three through-holes were in Layer A. Layer B contained three corresponding through-holes, allowing the connections of the three through-holes in the Layer A with the microchannels in Layer C.”; Fig 1(b)).
Chiu does not teach “and the surface area of the first opening is greater than the surface area of the second opening”. 
However, Delamarche teaches art analogous to the field of microfluidic interconnections (see Delamarche: Abstract). Delamarche teaches use of tapering through holes, where the cross sectional areas of the holes closer to the channel are wider than that of the hole furthest away from the channel, and states that the design provides for mechanically robust interconnections with certain fluid connectors, such as the ones taught in Fig 1-2 (see Delamarche: [0040]; [0044]; Fig 1-2). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the shape of all the through holes of Chiu to be tapering through holes, where the cross sectional areas of the holes closer to the channel are wider than that of the hole furthest away from the channel, as taught by Delamarche, because Delamarche teaches that the design provides for mechanically robust interconnections with certain fluid connectors, such as the one taught in Fig 1-2 (see Delamarche: [0040]; [0044]; Fig 1-2).

Regarding Claim 2, modified Chiu teaches all the limitations as applied to Claim 1 and further teaches ‘further comprising an outlet hole disposed in the first conductive electrode and in the first substrate, wherein the outlet hole comprises a third opening close to the fluidic channel and a fourth opening away from the fluidic channel, and the surface area of the third opening is greater than the surface area of the fourth opening’ (see Chiu: Page 1163, left column, “three through-holes were in Layer A. Layer B contained three corresponding through-holes, allowing the connections of the  three through-holes in the Layer A with the microchannels in Layer C.”; Fig 1(b)). 

Regarding Claim 6, modified Chiu teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the first substrate and the second substrate respectively comprise an inner surface, and the first conductive electrode and the second conductive electrode are respectively on the inner surfaces’ (see Chiu: Page 1164, left column, first paragraph, “the three components of the top PDMS layer (Layer A) [Fig. 1(b)]… For the bottom substrate (Layer D) [Fig. 1(b)], a 70-nm-thick ITO was first sputtered onto a cleaned dummy glass, followed by a thermal annealing process (240 ◦C, 60 min). A 10-nm-thick molybdenum metal layer was then sputtered onto the ITO layer to improve the adhesion between the fabricated ITO glass and the amorphous silicon layer to be deposited in the subsequent process, followed by depositing a 1-m-thick amorphous silicon layer onto the treated ITO glass through a PECVD process”; the examiner notes that the ITO glass on the top is supported by a PDMS layer and the ITO glass on the bottom is supported by a ‘dummy glass’ layer to achieve the arrangement shown in Fig 1b). 

Regarding Claim 8, Chiu teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the fluidic channel comprises a main channel and a side channel, and one end of the side channel is connected to the main channel’ (see Chiu: Fig 1 (a), side microchannel). 

Regarding Claim 12, Chiu teaches all the limitations as applied to Claim 1 and further teaches ‘further comprising an intermediate layer disposed between the first substrate and the second substrate, wherein the fluidic channel is disposed in the intermediate layer, and the intermediate layer is made of a biocompatible material’ (the examiner notes that the device of Chiu is meant to be used with cells for the identification and isolation of CTCs, which would require the sections of the device that are in contact with the cells to be biocompatible, therefore it is deemed that the fluidic channel layer of Chiu is biocompatible and the claim limitation is met in its entirety).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (Optically-induced-dielectrophoresis (ODEP)-based cell manipulation in a microfluidic system for high-purity isolation of integral circulating tumor cell (CTC) clusters based on their size characteristics, Sensors and Actuators B: Chemical, Available Online Dec 7, 2017, pp. 1161-1173, see attached document) in view of Delamarche et al (CN 103890391 A, see attached document and translation) and in further view of Chen et al (US 2014/0008230).

Regarding Claim 7, modified Chiu teaches all the limitations as applied to Claim 1. Modified Chiu teaches a photosensitive layer on a single conductive electrode (see Chiu: Page 1164, left column, first paragraph, “For the bottom substrate (Layer D) [Fig. 1(b)], a 70-nm-thick ITO was first sputtered onto a cleaned dummy glass, followed by a thermal annealing process (240 ◦C, 60 min). A 10-nm-thick molybdenum metal layer was then sputtered onto the ITO layer to improve the adhesion between the fabricated ITO glass and the amorphous silicon layer to be deposited in the subsequent process, followed by depositing a 1-m-thick amorphous silicon layer onto the treated ITO glass through a PECVD process”; the examiner notes that amorphous silicon is a known photosensitive material used for ODE applications). 
Modified Chiu does not teach that both of the conductive electrodes have photosensitive layers conformally disposed thereon. 
However, Chen teaches the analogous art of optically induced dielectrophoresis (see Chen: Abstract). Chen teaches the use of photoconductor layers (i.e. equivalent to photosensitive layer) on both the top and bottom electrodes, with the photoconductor layers being in contact with the fluid channel, made to be of the same shape and material (amorphous silicon), because this allows the projected light to interact with both layers and change the conductivity on both sides of the device making the electrical field stronger (see Chen: [0033]; [0044]-[0045]; Fig 6A; the examiner notes that the layers conform to the electrode they are on Fig 6A). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify both the conductive electrodes of modified Chiu to have photoconductor layers (i.e. equivalent to photosensitive layer) conformally disposed thereon as taught by Chen, because Chen teaches that this allows the projected light to interact with both layers and change the conductivity on both sides of the device making the electrical field stronger (see Chen: [0033]; [0044]-[0045]; Fig 6A; the examiner notes that the layers conform to the electrode they are on Fig 6A).


Claim(s) 13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (Optically-induced-dielectrophoresis (ODEP)-based cell manipulation in a microfluidic system for high-purity isolation of integral circulating tumor cell (CTC) clusters based on their size characteristics, Sensors and Actuators B: Chemical, Available Online Dec 7, 2017, pp. 1161-1173, see attached document) in view of Wu et al (US 2017/0297036, as cited on the IDS dated Nov 3, 2020).

	Regarding Claim 13, Chiu teaches the device of Claim 1, wherein the fluidic channel comprises a main channel and a side channel connected to the main channel (see Claim 1 rejection). Chiu teaches that achieving optically induced dielectrophoresis requires use of an alternating current voltage between the ITO plates prior to use of a moving pattern of light and dark areas to isolate and manipulate target cells and direct them towards a side channel (see Chiu: Page 1164, left column, first paragraph; Fig. 5 (a); Fig 5 description, “(I) the cancer cell cluster as indicated was trapped by the dynamic square light image (i.e. illuminating with light and dark zones), and (II)-(V) then moved and rotated according to the movement of light image (i.e. trapping and moving particles by moving light pattern).”; the examiner notes that this corresponds to steps (e) illuminating a light zone on the sorting region; (f) illuminating a light pattern having a dark zone on the sorting region, wherein the light pattern overlaps at least one of the bio-particles, and the dark zone has a luminance darker than a luminance of a region adjacent to the dark zone; and (g) moving the light pattern so as to move the bio-particle overlapping the light pattern.).
Chiu does not specifically teach the method steps of: 
(a) providing a liquid comprising a plurality of bio-particles to the main channel through the inlet hole; 
(b) identifying the bio-particles when the bio-particles flow to a sorting region of the main channel; 
(c) reducing the flowing rate of the liquid or stopping the flow of the liquid after the bio-particles are identified; 
(d) positioning the bio-particles after step (c); 
However, Wu teaches the analogous art of a method for performing optically induced dielectrophoresis for separation of cells from a cell population (see Wu: Abstract). Wu teaches that a blood sample is obtained from a patient and processed, the processed sample is dyed with a fluorescent antibody to distinguish target cells from non-targets before adding the dyed and processed sample to a device and, then, the dyed sample is tracked within the device to ensure that the target cells reach the intended separation location by use of fluorescent imaging microscopy (see Wu: [0043]; Fig 1). Once the target cells reach the intended location, the flow is stopped and then optically induced dielectrophoresis is performed to isolate and manipulate the target cells (see Wu: [0043]; Fig 1). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of Chiu to include preparation steps comprising processing a sample to dye target cells to distinguish target cells from non-targets before adding the dyed and processed sample to a device and, then, tracking the dyed sample within the device to stop the flow in the desired location before performing optically induced dielectrophoresis as taught by Wu, because Wu teaches that this procedure ensures that the target cells reach the intended separation location before performing optically induced dielectrophoresis (see Wu: [0043]; Fig 1).

	Regarding Claim 17, modified Chiu teaches all the limitations as applied to Claim 13 and further teaches ‘wherein the light zone is illuminated on the sorting region when step (f) is performed’ (see modification of Claim 13).

Regarding Claim 18, modified Chiu teaches all the limitations as applied to Claim 13 and further teaches ‘after step (d), further comprising the step of: (k) providing an alternating electric field to the sorting region when the light zone is illuminated on the sorting region’ (see modification of Claim 13, Chiu teaches the alternating field generated between the ITO plates).

Regarding Claim 19, modified Chiu teaches all the limitations as applied to Claim 13 and further teaches ‘wherein step (d) is performed by using a fluorescence microscope’ (see modification of Claim 13, Wu teaches using fluorescence microscopy).


Allowable Subject Matter
Claim(s) 3-5, 9-11, 14-16 and 20 are objected to as depending upon a rejected base claim but would be potentially allowable over the art if rewritten to address any issues set forth and if rewritten in independent form, including all of the limitations of the base claim and any intervening claims. In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The device of Claim 3, where the feature that defines over the art is the combination of the second and fourth holes having a lesser surface area than the first and third openings of Claim 1 and the additional limitation in Claim 3 stating that shape of the through hole comprises a cylinder shape connected to the second and fourth openings.
The device of Claim 4, where the feature that defines over the art is that the inlet and outlet holes are located on different substrates on the device of Claim 1. 
The device of Claim 5 depends on Claim 4 and would be allowable over the same rationale as Claim 4. 
The device of Claim 9, where the feature that defines over the art is the main channels constructed on the channel layer of the device of Claim 1 are curved channels with a side channel connection on the apex of the curved main channel. 
The device of Claim 10, where the feature that defines over the art is the device of Claim 8 has an additional channel connected to the side channel. 
The device of Claim 11, where the feature that defines over the art is the device of Claim 1 having a semipermeable channel that allows for diffusion of ions. 
The method of Claim 14, where the feature that defines over the art is the method of Claim 13 having a step of expanding a dark area of the projection. 
The method of Claim 15 depends on Claim 14 and would be allowable over the same rationale as Claim 14. 
The method of Claim 16, where the feature that defines over the art is that the device to be used with the method has an additional channel and that the method requires moving trapped particles into said channel. 
The device of Claim 20 depends on Claim 9 and would be allowable over the same rationale as Claim 9.


Response to Arguments
Applicant's Arguments, filed on Mar 16, 2022, towards the previous prior art rejections on Page(s) 10-13 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 10-11 of their Remarks, that the instant claimed invention would not be obvious over the cited references because: the Delamarche reference fails to particularly teach that the fluid contains bioparticles (stating that the fluid of Delamarche is homogeneous) while the Chiu reference does teach using a fluid containing bioparticles (stating that the fluid is heterogeneous) and, thus, the fluid dynamics would be distinct for each reference. Applicant concludes that, based on the above, one of skill in the art would not incorporate the tapering through holes of Delamarche into the structure of Chiu. 
The examiner respectfully disagrees. 
Regarding the disclosure of Delamarche, the examiner notes that the lack of a specific embodiment containing bioparticles does not discredit the use of the tapering holes in a device that does process a fluid bioparticles. The examiner notes that there is no disavowal as to using the structure of Delamarche with a fluid containing bioparticles in said reference nor does Delamarche particularly limit the fluid in any way, shape or form. As such, given that Delamarche states that the disclosure relates to the field of microfluidics, one of skill in the art would have a reason to look to the disclosure of Delamarche for its teachings. Further, it is noted that Delamarche particularly teaches use of tapering through holes, where the cross sectional areas of the holes closer to the channel are wider than that of the hole furthest away from the channel, and states that the design provides for mechanically robust interconnections with certain fluid connectors, such as the ones taught in Fig 1-2 (see Delamarche: [0040]; [0044]; Fig 1-2).  Thus, It would have been obvious to one skilled in the art before the filing date of the invention to modify the shape of all the through holes of Chiu to be tapering through holes, where the cross sectional areas of the holes closer to the channel are wider than that of the hole furthest away from the channel, as taught by Delamarche, because Delamarche teaches that the design provides for mechanically robust interconnections with certain fluid connectors, such as the one taught in Fig 1-2 (see Delamarche: [0040]; [0044]; Fig 1-2).


Applicant argues, on Page(s) 10-11 of their Remarks, that the instant claimed invention would not be obvious over the cited references because: the Delamarche reference does not teach electrodes nor that the tapering through holes can be formed in electrodes or conductive layers to allow for communication with the microfluidic channel. Applicant concludes that, based on the above, one of skill in the art would not incorporate the tapering through holes of Delamarche into the structure of Chiu. 
The examiner respectfully disagrees. 
Regarding the combination, the examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner notes that there is no disavowal as to using the structure of Delamarche with electrodes. Specifically, and as above, Delamarche particularly teaches use of tapering through holes, where the cross sectional areas of the holes closer to the channel are wider than that of the hole furthest away from the channel, and states that the design provides for mechanically robust interconnections with certain fluid connectors, such as the ones taught in Fig 1-2 (see Delamarche: [0040]; [0044]; Fig 1-2).  Thus, It would have been obvious to one skilled in the art before the filing date of the invention to modify the shape of all the through holes of Chiu to be tapering through holes, where the cross sectional areas of the holes closer to the channel are wider than that of the hole furthest away from the channel, as taught by Delamarche, because Delamarche teaches that the design provides for mechanically robust interconnections with certain fluid connectors, such as the one taught in Fig 1-2 (see Delamarche: [0040]; [0044]; Fig 1-2).


Applicant argues, on Page(s) 10-11 of their Remarks, that the instant claimed invention would not be obvious over the cited references because: the tapering through hole structure of Delamarche would reduce the overlapping area between the two electrodes and thus the electric field would be reduced, leading to a lesser dielectophoretic force being generated. It appears Applicant is intending to describe that incorporation of the tapering through hole structure renders the device of Chiu inoperable. 
The examiner respectfully disagrees. 
Regarding the combination, the examiner notes that the incorporation of the structures of Delamarche provide an advantage, as stated above, and that there’s no disavowal for using the structures in any specific type of application. The examiner further notes that, as best understood, a reduction in the maximum electric field achievable would not prevent the device of Chiu from performing its function. As stated in Chiu, ODEP-based microparticle manipulation relies on the generation of a uniform electric field by exertion of an AC voltage between a top and bottom substrate of an ODEP system, where the electric field acting on microparticles results in the polarization of said microparticles. The examiner believes that changing the size of the openings would not be enough to prevent an electric field from being formed nor would it prevent the microparticles being polarized. Further, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As such, it is noted that one of skill in the art could have maintained the dimensions of the inner openings of the through holes of Chiu in a combination, forming the tapering through hole within the upper layer, such that the inner channel of the combination would effectively keep in line with the disclosure of Chiu. Finally, given that the instant application is operable and describes a device for light induced dielectrophoresis (see instant application: [0035]; similar to Chiu’s optically induced dielectrophoresis) with through holes that increase in size (see instant application Fig 2 reproduced below; tapering through holes similar to Delamarche’s), the examiner understands that the device resulting from the combination of Chiu and Delamarche would still be operable as the combination meets all the claim limitations. 

    PNG
    media_image1.png
    238
    543
    media_image1.png
    Greyscale


Applicant argues, on Page(s) 10-11 of their Remarks, that the instant claimed invention would not be obvious over the cited references because: the claimed invention achieves unexpected results. Applicant merely claims unexpected results in the Remarks and does not provide support for such a claim. 
The examiner respectfully disagrees. 
Regarding the allegation of unexpected results, the examiner notes that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). The examiner points Applicant to MPEP 716.02, specifically 7.16.02(b), on how to proceed with a claim to unexpected results.  


Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798